           Case 1:20-cv-02003-CM Document 4 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARL CESAREO,

                                 Plaintiff,

                     -against-                                   20-CV-2003 (CM)

                                                                CIVIL JUDGMENT
 TOWN OF CORTLANDT; SUPERVISOR
 LINDA D. PUGLISI; CHRIS KEHOE; AICP,

                                 Defendants.

       Pursuant to the order issued May 6, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis or

pay the $400.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    May 6, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
